917 F.2d 1301Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Michael William ENGLISH, Petitioner.
No. 90-8041.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 13, 1990.

On Petition for Writ of Mandamus.  (CA-90-477-HC-D)
Michael William English, petitioner pro se.
PETITION DENIED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Michael English, a federal prisoner, brought this petition for writ of mandamus alleging that his conviction was tainted by entrapment, that he was forcibly medicated, and that a microchip which controlled his actions was implanted in his brain.  Mandamus relief is only available when there are no other means by which the relief sought could be granted.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  To the extent that English challenges the validity of his conviction, his claims may be addressed in a petition for relief under 28 U.S.C. Sec. 2255.  Further, his claims regarding involuntary medication and the microchip implant may be addressed in a Bivens* action.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  In light of this disposition, we deny English's motions for jury trial, to be present at hearings, for disqualification of attorneys, and to prevent transfer.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.



*
 Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)